Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
TiJon Cox appeals the district court’s order denying relief on his complaint alleging violations of his rights under the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cox v. Astrue, No. 1:10-cv-00581-CCB, 2010 WL 2302336 (D. Md. June 7, 2010). We further deny Cox’s motions for default judgment and for summary disposition. We deny Cox’s motions to expedite as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.